DETAILED ACTION
	
Introduction
Claims 1-7, 9-19, and 21-25 are pending. Claims 1, 13, and 24 are amended. Claims 8 and 20 are previously cancelled. This Office action is in response to the claim set filed on 1/27/2022 and Applicant’s request for a pre-appeal conference filed on 5/3/2022. This Office action vacates and replaces the final Office action dated 3/18/2022 in response to the request for the pre-appeal conference.

Response to Arguments
Applicant’s arguments are discussed below.
Rejection of claims 1, 13, and 24 under 35 U.S.C. 103
Applicant argues that Barrie does not teach selecting a second remote computing device to perform a subtask in response to an updated reputation of a first remote computing device, where the reputation is updated based on the performance of a subtask by the first remote computing device. See Pre-Appeal Brief, pg. 4. Examiner agrees. Nonetheless, Ward teaches a task scheduling system whereby the system schedules the performance of a first subtask and a second subtask at a first compute instance, monitors the performance of the first subtask by the first compute instance, computes a metric associated with the performance of the first subtask by the first compute instance, and reschedules the second subtask at a second compute instance based on the computed metric. See col. 21, ln. 51-57.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barrie so that the system uses the updated reputation score of the first remote computing device to assign at least one subtask to a second remote computing device, because doing so allows the system to migrate the uncompleted subtasks of a task to another remote computing device that is better suited to complete the uncompleted subtasks of the task. 

Allowable Subject Matter
Claims 3, 4, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.1


Claim Rejections: 35 U.S.C. 112(a)
The following is a quotation of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7, 9-19, and 21-25 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement because they contain new matter. 
Claims 1, 13, and 24 recite a step of “using the updated service provider reputation score to enable a service adaptation or service change for the edge service prior to completion of the service request, wherein the service adaptation or service change includes performance of an additional task, separate from the plurality of tasks, to enable completion of the service request, and wherein the additional task is performed by at least one of the edge service, the second network connected operational device, or the second edge service provider.” However, the specification does not appear to provide support for this step. Although paragraph 50 of the specification states that updated “new scores may also be conveyed to other network entities, including back to the orchestrator 610, consumer devices, or entities to enable adaptation or changes,” nowhere does the specification describe performing the service adaptation or service change prior to the completion of the service request. Instead, the specification suggests that the service adaptation or service change is performed for a subsequent service request based on the new score, especially given the fact that the specification does not actually describe any “additional task” that is “separate from the plurality of tasks” which may “enable completion of the service request.” 


Claim Rejections: 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9, 10, 13, 14, 17, 21, 22, 24, and 25 are rejected under 35 U.S.C. 103 because they are unpatentable over Barrie (US 2012/0095908) in view of Ernest (US 2005/0234937) and Ward (US 9,479,382).
Regarding claims 1, 13, and 24, Barrie teaches an apparatus, comprising: processing circuitry; and a memory device including instructions embodied thereon, wherein the instructions, which when executed by the processing circuitry, configure the processing circuitry to perform operations to: receive, from an operational device, a service request for use of computing functions of an edge service, under an identified SLA, the edge service hosted in an edge computing environment (A broker receives a request to perform the task and the description of the task from a client computing device. See par. 126-127. The description may specify terms (i.e., SLA) such as required capabilities for performing the task, budget, maximum duration, required level of accuracy or correctness, etc. See par. 120); request, from the edge service, performance of the computing functions of the edge service according to the service request (The broker divides the tasks into subtasks and requests performance of a plurality of the subtasks by a first remote computing device. See par. 128-133); and track the performance of the computing functions of the edge service according to the service request and compliance with the identified SLA (The broker performs a verification routine to evaluate the performance of the subtasks by the first remote computing device for compliance with the terms. See par. 195-196), wherein performance of the computing functions of the edge service includes performance of a plurality of tasks (As indicated above, the first remote computing device may perform a plurality of the subtasks. See par. 128-133); in response to the performance of a task of the plurality of tasks, update a service provider reputation score of an edge service provider associated with the edge service based on conditions associated with performance of the task (The broker updates a reputation score associated with the first remote computing device upon completion of each subtask. See par. 186, 189-193. The reputation score is updated based on conditions associated with the performance of each subtask, such as whether a subresult of performing the subtask meets a threshold level of correctness. See par. 196); and communicate the updated service provider reputation score for the edge service provider to at least one of the edge service, a second network connected operational device, or a second edge service provider (The broker communicates the updated reputation score to a remote reputation database. See par. 30).
However, Barrie does not teach operations to: provide the SLA information for the edge service to the network connected operational device, wherein the SLA information includes reputation information for computing functions of the edge service according to the identified SLA. Nonetheless, Ernest teaches a system for rating service providers whereby a client is provided with SLA information of a service provider that includes a grid vendor rating table (GVRT) which indicates reputation information for the service provider according to an SLA. See par. 45, 52; fig. 2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barrie so that the client receives reputation information associated with a remote computing device because doing so allows the client to assist in selecting one of a plurality of remote computing devices based the corresponding reputation information for the plurality of remote computing devices. 
In addition, Barrie and Ernest do not teach operations to: use the updated service provider reputation score to enable a service adaptation or a service change for the edge service prior to completion of the service request, wherein the service adaptation or service change includes performance of an additional task, separate from the plurality of tasks, to enable completion of the service request, and wherein the additional task is performed by at least one of the edge service, the second network connected operational device, or the second edge service provider. However, Ward teaches a task scheduling system whereby the system schedules the performance of a first subtask and a second subtask at a first compute instance, monitors the performance of the first subtask by the first compute instance, computes a metric associated with the performance of the first subtask by the first compute instance, and reschedules the second subtask at a second compute instance based on the computed metric. See col. 21, ln. 51-57.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barrie and Ernest so that the system uses the updated reputation score of the first remote computing device to assign at least one subtask to a second remote computing device, because doing so allows the system to migrate the uncompleted subtasks of a task to another remote computing device that is better suited to complete the uncompleted subtasks of the task. 
Regarding claims 2, 14, and 25, Barrie teaches wherein the edge service is operated by an edge service provider (The first remote computing device is operated by a service provider. See par. 173), but Barrie and Ward do not teach wherein the computing functions of the edge service are associated with a defined edge service type, and wherein the SLA information further includes reputation information for performance of computing functions of other edge services of the defined edge service type, operated by the edge service provider, under the identified SL. Nonetheless, Ernest teaches that the jobs may have defined types, such as online transaction processing, batch, database, and scientific types of jobs. See par. 58; claim 12. Ernest further teaches that the GVRT includes reputation information associated with a plurality of grid vendors for a given type of job. See par. 58; claim 12.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barrie and Ward to include the above functionality because doing so allows the service provider to maintain SLA information for each of a plurality of different types of jobs. 
Regarding claims 5 and 17, Barrie and Ernest teach wherein the reputation information includes a numerical reputation score, the processing circuitry further configured to perform operations to: obtain the numerical reputation score, from a reputation service, for the computing functions of the edge service; and select the edge service, from among a plurality of available edge services based on the numerical reputation score, for use with the identified SLA (Barrie teaches that the system obtains the reputation of a plurality of remote computing devices from a reputation database and uses the reputation to select a remote computing device. See par. 30. The system further ranks the plurality of remote computing devices according to their reputation, which implies that the reputation is a numerical score. See par. 189. Moreover, Ernest teaches that the reputation scores in the GVRT are numerical scores. See fig. 2). 
Regarding claims 9 and 21, Barrie teaches wherein the performance of the edge service causes an update to a reputation score of the identified SLA (Barrie teaches that the reputation of a remote computing device is updated each time the remote computing device performs a subtask. See par. 186), but Barrie and Ward do not teach wherein the reputation score of the identified SLA provides an aggregation of multiple scores from performance of the plurality of tasks among multiple edge services. However, Ernest teaches that the GVRT represents an aggregation of multiple scores of grid vendors for the performance of a particular type of job. See par. 58.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barrie and Ward to include the above functionality of Ernest because doing so is beneficial for the reasons provided above with respect to claim 1.
Regarding claims 10 and 22, Barrie teaches wherein the apparatus is an orchestrator operable among a plurality of edge computing nodes in the edge computing environment, wherein computing functions of respective edge services are available among the plurality of edge computing nodes according to computing capabilities identified by the orchestrator to fulfill the SLA (Barrie teaches that the system is implemented by a broker that identifies capabilities of the remote computing devices in order to assist the client in selecting a remote computing device with suitable capabilities for performing a job according to a negotiated SLA. See par. 126-136; fig. 2).
Claims 6, 7, 18, and 19 are rejected under 35 U.S.C. 103 because they are unpatentable over Barrie, Ernest, and Ward, as applied to claims 5 and 17 above, in further view of “Top Five Blockchain Benefits Transforming Your Industry,” (hereinafter, “IBM NPL”). 
Regarding claims 6 and 18, Barrie, Ernest, and Ward do not teach wherein the reputation service utilizes a blockchain distributed ledger, wherein data is obtained from the blockchain distributed ledger to identify the reputation information. Nonetheless, storing data in a blockchain ledger and the associated benefits of doing so were well known to one of ordinary skill in the art before the effective filing date of the claimed invention. See IBM NPL. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barrie, Ernest, and Ward so that the reputation database utilizes a blockchain ledger, and so that data is obtained from the blockchain ledger to determine the numerical reputation scores, because doing so provides greater transparency, enhanced security, improved traceability, increased efficiency and speed, and reduced costs, according to IBM NPL.  
Regarding claims 7 and 19, Barrie and IBM NPL teach wherein the reputation information is derived from task statistics of the edge service written to the blockchain distributed ledger (Barrie teaches that the reputation is based on subtask statistics, such as statistics related to accuracy rate, completion rate, acceptance rate, etc. See par. 189-192. IBM NPL suggests that the statistics may be stored in a blockchain ledger for the reasons provided above with respect to claim 6), wherein the task statistics are based on telemetry of computing functions used by the edge service (Barrie’s teaches must be generated from telemetry data).
Claims 11 and 23 are rejected under 35 U.S.C. 103 because they are unpatentable over Barrie, Ernest, and Ward, as applied to claims 1 and 13 above, in further view of “Mobile Edge Computing Use Cases & Deployment Options,” (hereinafter, “Juniper NPL”). 
Regarding claims 11 and 23, Barrie, Ernest, and Ward do not teach wherein the apparatus is provided by an orchestrator in a MEC (Multi-Access Edge Computing) system, wherein the operational device is a UE communicatively coupled to the MEC system, and wherein the edge service is provided by a MEC host in the MEC system. However, Juniper NPL teaches a MEC system comprising a MEC orchestrator that selects an optimal MEC-enabled service (i.e., MEC host) to be provided to a UE coupled to the MEC system. See pg. 4; fig. 2. Juniper NPL further suggests that the MEC system may be used to provide various vehicle services. See pg. 7. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barrie, Ernest, and Ward so that the broker, remote computing devices, and client are respectively implemented by a MEC orchestrator, a plurality of MEC-enabled services, and a UE, because doing so allows the system use compute and storage resources in a 4G/5G radio access network to improve the delivery of content and applications to a mobile client.  
Claim 12 is rejected under 35 U.S.C. 103 because it is unpatentable over Barrie, Ernest, Ward, and Juniper as applied to claim 11 above, in further view of Bai (US 2013/0103779) and Stone (US 2010/0280959).
Regarding claim 12, Ernest, Barrie, Ward, and Juniper NPL do not teach wherein the apparatus is a road side unit (RSU) operating as an infrastructure component of a vehicle communications environment, and wherein the operational device is provided from the UE operating in a motor vehicle. Nonetheless, Bai teaches a smartphone in-car entertainment system whereby a vehicle-embedded computer (i.e., a roadside unit) brokers service between a smartphone (UE) and a plurality of service providers. See par. 8.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barrie, Ernest, Ward, and Juniper NPL so that the client runs on a smartphone operating from inside a vehicle, and so that the MEC orchestrator is a computer embedded in the vehicle, because doing so allows the system to be used to provide services to a mobile client application that is operating from inside a vehicle.   
In addition, Barrie, Ernest, Ward, Juniper NPL, and Bai do not teach wherein the UE specifies a minimum acceptable rating for an aspect of the service to be fulfilled by the edge service via the SLA. However, Stone teaches a system whereby a client may request a service from a service provider, and whereby the request specifies criteria such as a threshold reputation of a provider that is to provide the service. See par. 36. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Barrie, Ernest, Ward, Juniper NPL, and Bai so that the request includes a specification of a minimum reputation score because doing so allows the client to find service providers that have a desired reputation score.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Georgandellis whose telephone number is 571-270-3991.  The examiner can normally be reached on Monday through Friday, 7:30-5:00 PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger, can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW C GEORGANDELLIS/Primary Examiner, Art Unit 2459                                                                                                                                                                                                  


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The allowability of claims 3, 4, 15, and 16 depends on the manner in which the 35 U.S.C. 112(a) rejection is resolved.